Filed Pursuant to Rule 497(c) 1933 Act File No. 033-81396 1940 Act File No. 811-08614 BRANDES INVESTMENT TRUST On behalf of Brandes Investment Trust (the “Trust”) and pursuant to Rule 497(c) under the Securities Act of 1933, as amended, attached for filing are exhibits containing interactive data format risk/return summary information that mirrors the risk/return summary information in the definitive form of Prospectus for Brandes Global Equity Fund, Brandes International Equity Fund, Brandes Emerging Markets Fund, Brandes International Small Cap Equity Fund, Brandes Core Plus Fixed Income Fund, Brandes Credit Focus Yield Fund, and Brandes Separately Managed Account Reserve Trust, which was filed pursuant to Rule 497(c) on February 6, 2014.The purpose of this filing is to submit the 497(c) filing dated February 6, 2014 in XBRL format for the Brandes Global Equity Fund, Brandes International Equity Fund, Brandes Emerging Markets Fund, Brandes International Small Cap Equity Fund, Brandes Core Plus Fixed Income Fund, Brandes Credit Focus Yield Fund, and Brandes Separately Managed Account Reserve Trust. The XBRL exhibits attached hereto consist of the following: INDEX TO EXHIBITS Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
